Title: To Benjamin Franklin from Patience Wright, 22 February 1783
From: Wright, Patience
To: Franklin, Benjamin



My dear honourable Friend—London Feb 22th 1783
I This moment made up my Packet for america Sent by a old faithful Servant of Doct Franklin Sons: from New Jersey of govonr Franklins— This man is Sent off to america from his master who is now Lodging in Suffolk Street no 16 where he Sd. govonor has undertaken to pettition in aid on behalf of all the tories together with the famous of that Partie— His late disopintm. in aplying to Parliment together with his Convection of Bad Politicks: his health is bad looks old and Excites in me the old feelings of Friendship the death of his Wife has added to his other Losses &c.

His Servent now Sets out to leve the Place and his master the news of my own Son Jos Wright being Cast away nere Boston from Nantz in the Ship Argo .. Stranded &c.
Those unhapy tidings makes me feal the Parent, and Joyne in Comforting them—may god whom I trust Make your heart to do and Contunue to do good and Keep you a Blessing to mankind is the Pray [torn: er of] your faithful old friend and very humble much obl’gd
Patience Wright


I hope to See you in Phila this Sumr as Human Nature Seems Changd I no longer Prophesie But only say time will bring all my Romantick Ideas Round and Convince my Friend I am no Mad but Speak the old Quaker truths—
—My daughter and husband is Well my health good my Spirits Rise and feal Rightous Indignation at the parliment of England. They adopt the faults of george and Charlott. And as they pertake of ther Sins they will also have their Plagues I hope you will visit London the great Joy will by Expresd mentiond heretofore and a publick Entry into London; not only 2 hundred but 2 thousand to attend you. Major Labilliere is Ready with his Christian Armie 7 thousand whom have not bow’d down to george or Beal my Kind love to your grand Son I hope his Experienc and Wisdom will make him a great Minister We all Wait for the Season to Set out for america all the wise and prudent are going Depend on the great fall of Publick Credit oh the Bank must go before Pharoh will go to hanovor my daughter Joyne me in love and Esteem I hope you have health Pleas to mention me to those who Enquire after P Wright

  
Addressed: His / Excellency / Doctr. Franklin / Passey / Paris
Notation: Wright Feby. 22 1783—
